   Case: 3:21-cv-00684-JGC Doc #: 1-1 Filed: 03/26/21 1 of 12. PageID #: 5




                                                                            'COCK            Y. OHIO
                             COURT OF COMMON PLEAS
                              HANCOCK COUNTY,OHIO
                                                                         2021 FEB 24 AM 10: 146

RICHARD BUTZ                                                                Cl_t.114(   LOURIS
6762 Janet Avenue
Celina, Ohio 45822                              Case No.   20,..zi_ag.
-and-                                           Judge

CARL BREECE
625 N. Detroit Street
Kenton, Ohio 43326

                     Plaintiffs,                COMPLAINT WITH JURY
                                            :   DEMAND
vs.


SANOH AMERICA,INC.
1849 Industrial Drive
Findlay, Ohio 45840

                     Defendant.




        Plaintiffs, Richard Butz and Carl Breece, for their Complaint stating claims of age

discrimination, under O.R.C. § Chapter 4112 and the Age Discrimination in.Employment

Act, 29 U.S.C. § 621, et seq., against Defendant, Sanoh America, Inc., states as follows:

                         PARTIES/JURISDICTION/VENUE

        1.    Plaintiff Richard Butz currently resides at the address listed in the caption.

        2.    Plaintiff Carl Reece currently resides at the address listed in the caption.

        3.     Defendant Sanoh America, Inc.'s manufacturing plant is located at the

address listed in the caption, which is the site of Plaintiffs'former employment.

        4.     Defendant Sanoh America, Inc. is an Ohio corporation and its

headquarters is located in this County.
   Case: 3:21-cv-00684-JGC Doc #: 1-1 Filed: 03/26/21 2 of 12. PageID #: 6




       5.     Defendant is an "employer' as that term is defined under the anti-

discrimination statutes asserted herein.

      6.      Defendant is subject to the personal jurisdiction of this court. See O.R.C. §

2307.382.

              Venue is proper in this Court because this is the County in which

Defendant's principal place of business is located and where all or part of the claims for

relief arose. See Ohio R. Civ. Pro. 3(C)(6).

                                           FACTS

      8.      Plaintiff Carl Breece was hired by Defendant in 2013 as a maintenance

employee, a job he held throughout his tenure.

      9.      Plaintiff Richard Butz was hired by Defendant in 2014 as a maintenance

supervisor, a job he held throughout his tenure.

       10.    On or about May 18, 2020 and May 19,         2020,   respectively, Defendant

advised Mr. Butz and Mr. Breece, respectively, that they were being suspended for an

incident that had occurred on May 18.

       11.    On May 18, Mr. Butz and Mr. Breece were working on upgrading one of

the plant's nachines, which at one point jammed. They then took numerous safety

precautions including the following: opening the machine's doors, causing the machine

to lose air pressure and control power; placing a slide bar, with a lock, on the doors to

keep them from closing; and engaging two emergency stop buttons.

       12.    These safety precautions matched, if not exceeded, the safety protocol

followed by the plant's machine operators when they likewise experienced machine

stoppages. This practice was well-known by management, including Scott Estep, the




                                               2
    Case: 3:21-cv-00684-JGC Doc #: 1-1 Filed: 03/26/21 3 of 12. PageID #: 7




 Lead Environmental & Health Safety Coordinator, who had implemented this safety

 policy.

           13.   Nevertheless, Defendant suspended Mr. Butz and Mr. Breece because they

 purportedly failed to "lock out" the machine, even though the company did not have a

policy or practice that required the machine to be "locked out" in these situations.

       14.       On May 26, 2020, Defendant advised Mr. Butz (age 65) and Mr. Breece

(age 60), respectively, that they were being terminated, effective immediately.

           15.   In terminating Plaintiffs, who had no prior disciplines whatsoever,

Defendant deviated from its past practice and policy, wherein Defendant issued final

warnings to employees for their first safety violation.

           16.   On information and belief, Defendant disciplined but did not discharge

substantially younger employees for committing first-time safety violations.

           17.   In the approximate two years preceding Plaintiffs terminations, at least

four employees of Defendant committed failure-to-lock-out safety violations yet were

 not terminated.

                                   COUNT ONE
                     (Age Discrimination -0.R.C. Chapter 4112)

           18.   Plaintiff incorporates the allegations set forth above as if fully restated

 herein.

           19.   Defendant terminated Plaintiffs' employment because of their age,

 respectively, in violation of O.R.C. §§ 4112.02(A) and (L), as enforced through O.R..C. §

 4112.99.
           20.   Defendant acted willfully, wantonly and/or maliciously in depriving

 Plaintiffs of their employment because of their age, respectively.



                                               3
   Case: 3:21-cv-00684-JGC Doc #: 1-1 Filed: 03/26/21 4 of 12. PageID #: 8




       21:    As a direct and proximate result of this unlawful conduct, Plaintiffs have

suffered injuries and damages for which they are entitled to recover against Defendant

as set forth herein.

                                     COUNT TWO
                             (Age Discrimination — ADFA)


              Plaintiff incorporates the allegations set forth above as if fully restated

herein.

       23.    After their terminations Plaintiffs timely filed charges of discrimination

with the U.S. Equal Employment Opportunity Commission (EEOC), and the EEOC

subsequently issued right-to-sue letters on or about January 13; 2021.

       24.    Defendant terminated Plaintiffs' employment because of their age,

respectively, in violation of the Age Discrimination in Employment Act (ADEA), 29

U.S.C. § 621, et seq.

       25.    Defendant acted with full knowledge of the provisions of the applicable

law and/or in reckless and/or conscious disregard and indifference of the law, in

depriving Plaintiffs of their employment because of their age.

       26.    As a direct and proximate result of this unlawful conduct, Plaintiffs have

suffered injuries and damages forwhich they are entitled to recover against Defendant

as set forth herein.

       WHEREFORE, Plaintiffs demand judgment against Defendant, in an amount to

be determined at trial, as follows:

              A.        That Plaintiffs be awarded all lost pay and benefits;

              B.        That Plaintiffs be awarded compensatory damages;

              C.        That Plaintiffs be awarded liquidated damages under the ADEA;
  Case: 3:21-cv-00684-JGC Doc #: 1-1 Filed: 03/26/21 5 of 12. PageID #: 9




             D:      That Plaintiffs be awarded punitive damages;

             E.      That Plaintiffs be awarded pre- and post-judgment interest at the

                     rate allowed by law;

             F.      That Plaintiffs be awarded their attorney fees and costs incurred in

                     the investigation and prosecution of this matter;

             G.      That Plaintiffs be awarded such other and further relief which the

                     Court deems just, proper and equitable under the circumstances:

Dated: February 18, 2021.

                                                   Respectf illy submitted,



                                                    to en A. Simon (0068268)
                                                   To•las, Torchia & Simon
                                                   120 E. Fourth Street
                                                   Suite 302
                                                   Cincinnati, OH 45202
                                                   Tel: (513) 241-8137
                                                   Fax: (513)241-7863
                                                   E-mail: steves@tktlaw.com
                                                   Attorney for Plaintiffs


                                     JURY DEMAND

      Plaintiffs request a trial by jury on all issues triable to a jury.
                                                                1


                                                   Ste when A. Simon (0068268)




                                              5
   Case: 3:21-cv-00684-JGC Doc #: 1-1 Filed: 03/26/21 6 of 12. PageID #: 10




                                       PRAECIPE

        Pursuant to Ohio CiIt. R. Pro 4,1(A), Plaintiffs direct the Court to serve Defendant
 via U.S. certified mail at its agent for service of process address listed below:

 Sanoh America, Inc.
 c/o Corporation Service Company
 50 West Broad Street
 Suite 1330
 Columbus, OH 43216




  Certified Article Number                       St'. hen . Simon 0068268)
9414 7266 99114. 2162 6738 44
    SENDER'S RECORD




                                            6
 Case: 3:21-cv-00684-JGC Doc #: 1-1 Filed: 03/26/21 7 of 12. PageID #: 11




                                                                                  114,1 orf
                                                                                      '` 'f
                                                                                           :
                                                                                           i 71         "HIO

                                                                                  201 FEB 24
                I N THE COMMON PLEAS COURT OF HANCOCK COUNTY, OHIO                                Ati       6


                    Plaintiff
              vs,_z                                        Case
                                                           CASEND
                                                                oE,
                                                                DESIGNATION SIIFJEET              fiUR TS
    c, n   .-1 7- ,rv'W C   .
                    Defendant

The above captioned case is designated as being the following type of case:
             PT - Professional Tort
             PL - Product Liability
             T - Other Tort
             WC - Worker's Compensation
             F - Foreclosure
             AP - Administrative Appeal
             CL - Complex Litigation - Must be accompanied with a request of counsel,
             approval of all parties and a judgment entry granting said request for
             approval of assigned judge.
             OC - Other Civil
             DC - Divorce, with children
             D - Divorce without children
             DMC - Dissolution of Marriage, with children
             DM - Dissolution of Marriage, without children
             DV - Domestic Violence
              U - URESA
              AO - All other domestic
             SO - Support only
              CA - Court of Appeals
              CJ - Certificate of Judgment
              CR - Criminal
              Refiling of a previously filed case
             This matter is the refiling of a case, which has been previously dismissed.
                  OC)
                  Yes        ( )No
              Prior Case No.        oa r         - 00:06
              Judge previously assigned .          .r
                                               5-fsc



                                                           S'    re o Attorney Refiling Case

                                       ATTORNEY DESIGNATION

Trial Attorney:             f.
                                            5;v1.1
Supreme Court Registration Number:          00 sc)6 if
                                                 430
                                              .                 iNA   "11 oh, 1    Fk   (4-5
Address:    I      °

Attorney for: (         Plaintiff   ( )Defendant
Case: 3:21-cv-00684-JGC Doc #: 1-1 Filed: 03/26/21 8 of 12. PageID #: 12



                             CATHY PROSSER WILCOX
                               CLERK OF COURTS
                HANCOCK COUNTY COURT OF COMMON PLEAS
                                    300 SOUTH MAIN STREET
                                       FINDLAY, OH 45840
                                         (419)424-7037


                                        SUMMONS
Case Number: 2021 CV 00056

Plaintiff(s):                                        Defendant(s):

RICHARD BUTZ                              VS     SANOH AMERICA INC
6762 JANE'!' AVENUE                              C/O CORPORATION SERVICE COMPANY
CELINA, OH 45822                                 50 WEST BROAD STREET
                                                 SUITE 1330
CARL BREECE                                      COLUMBUS,OH 43216
925 N DETROIT STREET
KENTON,OH 43326




TO THE ABOVE NAMED DEFENDANT(S):
                                                                                  attached and made
         You are hereby summoned that a complaint(a copy of which is hereto
                                                                           named herein.
a part hereof) has been filed against you in this court by the plaintiffs)
                                                                             the plaintiffts) if
         You are required to serve upon the plaintiff(s) attorney, or upon
                                                                      to the complaint within twenty-
 he/she/they have/has no attorney of record, a copy of your answer
                                                                    e of the day of service. Said
 eight (28) days after service ofthis summons upon you, exclusiv
                                                                 service on plaintiff(s) attorney.
 answer must be filed with this court within three(3)days after

         The name and address of the plaintiff(s) attorney is as follows:

                                            STEPHEN A SIMON
                                          120 E FOURTH STREET
                                                 SUITE 302
                                          CINCINNATI, OH 45202

                                                               will be taken against you for the
          If you fail to appear and defend,judgment by default
 relief demanded in the complaint.

 Date: February 26,2021                                    Cathy Prosser Wilcox
                                                                                         Clerk

                                                        (1014de
                                                           '
                                                              Deputy Clerk
Case: 3:21-cv-00684-JGC Doc #: 1-1 Filed: 03/26/21 9 of 12. PageID #: 13
                Return Receipt (Form 3811)13aloode            COMPLETE THIS SECTION ON DELIVERY
                                                              A. Signature                                  Agent


               I   111
                         ;III
                                3111111 1
                                               11
                                            11 1 Will
                                                      /,‘,
                                                         113. Received by(Printed Name)
                                                                                                        DAddressee
                                                                                                    C.Date of Delivery

          9590 9266 99014 2162                               t4,1-.1.10,dttyp)y)address different from item 1? Dyes
                                                                     11 YES,enter delivery address below:      D No

      1. Article Addressed to:                                                          0406 clrfliptil
                                                              m       I,
         SANt1WAMERICA INC
         C/D titRpORATION sEmlug cQ14.1P IDC;      T v L_ C,0            ct,t
         50 W7ST BROM) STREET        R        CO U R Cz
         SUITE 1330                            3. Service Type:
         COLUMBUS, OH 43216                    CU Certified Mall
                                               ❑ Certified Mail Restristad-Dey.es    -4
            2021 CV 00056                                          fer6114    415f
                                                                                 irnMion

                                                                  9414 7266 9904 _2162 6738 44
      2.Certified Mail (Form 3800)Article Number



      IPS Form 3811, Facsimile, July 2015
Case: 3:21-cv-00684-JGC Doc #: 1-1 Filed: 03/26/21 10 of 12. PageID #: 14
                US.Postai Service®.
                CERTIFIED MAIL® RECEIPT
                Domestic Mail Only
                                         USPS" ARTICLE NUMBER

                            9414 7266 9904                      6738.44
               Certified Mail Fee                      A5134
                                                                           4
                                                                         1 4
                                                                      1160   t.
               Return Receipt(Hardcopy)

               Return Receipt(Electronic)

                Certified Mail Restricted Delivery
                Postage
                Total Postage and Fees
                 Sent to:

                  SANOB AMERICA INC
                                               ANY
                  C/O CORPORATION SERVICE COMP
                  50 WEST BROA D STRE ET
                  SUITE 1330
                  COLUMBUS, OH 43216
                                              Reference Information


                                          COURTHOU
                                2021 CV 00056
                                                    44
                           9414 7266 9904 2162 6738


                 PS Form 3800,Faosimfle. July 2015
Case: 3:21-cv-00684-JGC Doc #: 1-1 Filed: 03/26/21 11 of 12. PageID #: 15




                              COURT OF COMMON PLEAS
                               HANCOCK COUNTY,OHIO

RICHARD BUTZ,et al.,
                                                      Case No. 2021-cv-00056
       Plaintiffs,
                                                      Judge Reginald J. Routson
       v.

SANOH AMERICA,INC.

       Defendant.


                        NOTICE OF APPEARANCE OF COUNSEL
                       FOR DEFENDANT SANOH AMERICA,INC.

       Now come Faith C. Whittaker, Esq. and the law office of Dinsmore & Shohl LLP, and

hereby enters this Notice of Appearance as Counsel on behalf of Defendant Sanoh America, Inc.

and requests that all future filings and other communications in this matter be directed to the

undersigned counsel of record at the address shown below.

                                               Respectfully Submitted,

                                               /s/ Faith C. Whittaker
                                               Faith C. Whittaker
                                               Bar Number 0082486
                                               Attorneyfor Defendant Sanoh America, Inc.
                                               Dinsmore & Shohl LLP
                                               255 East Fifth Street
                                                Suite 1900
                                                Cincinnati, OH 45202
                                               Telephone: (513)977-8200
                                                Email: faith.whittaker@dinsmore.com
                                               Facsimile: (513)977-8141
 Case: 3:21-cv-00684-JGC Doc #: 1-1 Filed: 03/26/21 12 of 12. PageID #: 16




                               CERTIFICATE OF SERVICE


                                       h of March, 2021, a true and exact copy of the foregoing
        I hereby certify that on the 26t

NOTICE OF APPEARANCE was served via email to the following:


        Stephen A. Simon(0068268)
        Tobias, Torchia & Simon
        120 E. Fourth Street
        Suite 302
        Cincinnati, OH 45202
        Tel: (513)241-8137
        Fax: (513)241-7863
        E-mail: steves@tktlaw.com
        Attorneyfor Plaintiffs


                                            /s/ Faith C. Whittaker
                                            Faith C. Whittaker


20914570.1




                                               -2-
